80736: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-21967: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80736


Short Caption:KORTE CONSTR. CO. VS. STATE, BD. OF REGENTSCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A763262Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:04/07/2021 at 2:00 PMOral Argument Location:Carson City


Submission Date:04/07/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantKorte Construction CompanyLeon F. Mead, II
							(Mead Law Group)
						Sarah Mead Thomas
							(Mead Law Group)
						


RespondentBoard of Regents of the Nevada System of Higher EducationCynthia Lynn Alexander
							(Dickinson Wright PLLC)
						Taylor A. Anello
							(Dickinson Wright PLLC)
						Anjali D. Webster
							(Dickinson Wright PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


03/06/2020Filing FeeFiling Fee due for Appeal. (SC)


03/06/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-08954




03/06/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-08956




03/06/2020Filing FeeE-Payment $250.00 from Sarah Mead Thomas. (SC)


03/06/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-09049




03/09/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-09116




03/09/2020Transcript RequestFiled Transcript Request Form Filed with District Court (Certificate of No Transcript's). (SC)20-09226




03/27/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-11804




04/06/2020Order/ProceduralFiled Order to File Amended Docketing Statement. Amended Docketing Statement due: 14 days. (SC).20-12937




04/06/2020Docketing StatementFiled Amended Docketing Statement. (SC).20-12983




07/06/2020MotionFiled Stipulation to Extend Briefing Schedule. (SC)20-24708




07/07/2020Order/ProceduralFiled Order Approving Stipulation in Part. Appellant's Opening Brief and Appendix due: August 6, 2020. (SC).20-25021




08/05/2020Notice/IncomingFiled Notice of Appearance of Anjali D. Webster for Respondent. (SC)20-28790




08/06/2020BriefFiled Appellant's Opening Brief. (SC)20-29003




08/06/2020AppendixFiled Appendix Volume 1 of 6. (SC)20-29006




08/06/2020AppendixFiled Joint Appendix Volume 2 of 6. (SC)20-29007




08/06/2020AppendixFiled Joint Appendix Volume 3 of 6. (SC)20-29008




08/06/2020AppendixFiled Joint Appendix Volume 4 of 6. (SC)20-29009




08/06/2020AppendixFiled Joint Appendix Volume 5 of 6. (SC)20-29010




08/06/2020AppendixFiled Joint Appendix Volume 6 of 6. (SC)20-29011




08/24/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  September 22, 2020.  (SC)20-31033




09/22/2020BriefFiled Respondent's Answering Brief (SC)20-34781




11/06/2020Case Status UpdateBriefing Completed/To Screening. No reply brief filed. (SC).


03/03/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on April 7, 2021, at 2:00 p.m.  The argument will be video conferenced.  The argument shall be limited to 30 minutes.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.  (SC)21-06191




03/10/2021Notice/IncomingFiled Appellant's Notice of Intent to Appear by Simultaneous Audiovisual Transmission Equipment. (SC)21-07035




03/24/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-08385




04/07/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court. 80736. (SC)


07/29/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Herndon, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 37. En Banc. (SC).21-21967




08/23/2021RemittiturIssued Remittitur. (SC).21-24445




08/23/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


09/07/2021RemittiturFiled Remittitur. Received by District Court Clerk on August 24, 2021. (SC)21-24445





Combined Case View